McLaughlin, J.
The defendant contests the right of the plaintiffs to maintain this action at all: (1) Because it is to vacate and *648set aside an act of the state — letters-patent; (2) because a determination cannot be had affecting the validity of the instruments in question without the presence of the people as a party; (3) because there is no allegation in the complaint that the plaintiffs are in possession.
The first objection is a novel one, to say the least; that the state can, without any authority, issue to B. letters-patent of land owned by A. and that A. cannot contest the validity of the same because they were issued by the state, is a proposition which it could hardly be expected would receive the sanction of any court. The Constitution of the state guarantees that one shall - not be deprived of his property except by “ due process of .law,” and if his property be taken from him in any other manner than that sanctioned by the laws of the state, the courts heretofore have acted, and doubtless will continue to act, whether it be taken by the state or by an individual. If the people are necessary parties to the action, and the defendant desired to raise that question, he should have done so by demurrer or answer. (Code Civ. Pro., §§ 484, 494); and, not having thus raised it, it is ivaived.
The plaintiffs allege that they are “ the owners in fee simple,and this is. a sufficient allegation of possession. Gage v. Kaufman, 139 U. S. 474. Possession is presumed to follow the legal titleand, where the land is unoccupied, an allegation that the plaintiffs have the legal title is a sufficient allegation of their possession to enable them to maintain an action to remove a cloud from their title. Beach on Modern Equity Jurisprudence, § 559. The cases cited by the defendant to the effect that one must be in the actual possession are not applicable. The decisions in these cases were all rendered under section 1638 and prior to the amendment of 1891. Before this amendment actual possession was required.
This leads to the consideration of the main and more difficult question involved, and that is, whether Albert Andrus ever acquired the legal title to the lot in question, and, if so, whether it was thereafter forfeited to and acquired by the state.
It is conceded that the comptroller conveyed to Albert Andrus the premises in question by the two deeds bearing date December 17, 1868, and February 2, 1874, respectively, but it is strenuously urged- that both deeds were insufficient to and did not by. reason of certain fatal irregularities in the tax sales, in pursuance of which they were given, vest in him any title whatever. The irregularities pointed-out are: That in the 1866 sale the east half, *649and in the 1871 sale the northwest quarter and southeast quarter of Lot 87 were offered and bid off by plaintiff’s testator as one parcel. But this would not of itself prevent Andrus getting good title as against the state. The owners of the different parcels of the lot undoubtedly had the' right to insist that each parcel should be sold separately for the tax due thereon, but it does not appear, however, that any owner ever insisted upon such disposition or ever objected to the manner in which the sale was made. On the contrary, it does appear that the owner of the northeast quarter, Sylvester Jones, redeemed the northeast quarter from the sale of 1866 by paying to the comptroller the amount, of the tax assessed thereon, and that Andrus only received a deed of the southeast quarter. The state received the total amount of tax assessed upon both quarters, Jones retained the land owned by him, and no one, so far as appears, was injured in any way, unless it be Andrus, and he, having accepted a deed of the southeast quarter in satisfaction of the bid made by him, thereby ratified and confirmed the act of the state in selling in the manner in which it did. The same conclusion is also reached as to the 1871 sale, and as to this sale it is to be observed that the northwest quarter and the southeast quarter of the lot were in fact assessed as one parcel for at least two years, for which the sale was made. But how is the defendant in a position to claim anything based upon irregularities of these sales? It is a fundamental principle of the law that one cannot take advantage of his own wrong or profit by his own illegal act, and this principle is as binding upon the state as upon an individual. If these sales were illegal it was by reason of some act of the state over which the plaintiff’s testator had no control, and thereafter neither the state nor any person subsequently acquiring title from it could be permitted to take advantage of the illegality, if one existed, for the sake of defeating a title based upon such sales.
But in any view the sales of 1866 and 1871 were valid and sufficient to and did vest legal title in Albert Andrus as to all persons except the then owners of the parcels sold, or some person deriving his title from or connecting it in some way with the then ownei-s. The then owners of the different parcels, as we have already seen, either do not object to or waived the irregularities complained of. An owner of property may waive ■ the protection which the Constitution gives to him in reference to it, and. if he does waive it, no one can be thereafter heard to say that *650such waiver was illegal. Vose v. Cockcroft, 44 N. Y. 415; Detmold v. Drake, 46 id. 318; Connors v. People, 50 id. 240; Wheeler v. Houston, 52 id. 641. As was said by Ruger, Ch. J. (People v. Turner, 117 N. Y. 227): “ It is a matter of gravé doubt whether a stranger, not being in possession of, or claiming title to the property taken, can raise the question' that it has been illegally taken from another. * * * A stranger cannot be a person aggrieved in such a case, and comes within the general law that only those having a legal interest in the subject of an action can litigate the validity' of the title thereto in legal proceedings.”
It follows, therefore, that the legal title to the premises in question was acquired by plaintiff’s testator. Has that title since been forfeited to or acquired by the state? I think not. In each and all of the tax sales made since plaintiff’s testator acquired his title, and through which the state acquired its alleged title, Occur jurisdictional defects of such a nature as to malee the sales void. Turner v. Boyce, 11 Misc. Rep. 502. In view of the learned opinion in the case just cited, in which the illegalities of the sales referred to are clearly pointed out, an extended discussion here is unnecessary. . At the 1881 sale, the state, upon the assumption that it then owned all of Lot 87, rejected all bids there for and the whole lot was bid off by the comptroller for the state.' The state did not then own the east half of Lot 87 — it did, however, own the west half, and it was the duty of the comptroller under the statutes then in force to reject all bids on that portion of the lot, but as to the east half he could not legally reject bids, neither could the state become a purchaser except by entering into competition with other bidders, and, not having done this, the sale of the east half to the state constitutes a serious jurisdictional defect, and which is not cured by the' statutes of 1885 or 1893. Joslyn v. Rockwell, 128 N. Y. 334. The invalidity of the deed given to the state, in pursuance of the 1881 sale was not cured by-the subsequent sales of 1885 or 1890, when the comptroller again went through the form of bidding in the whole lot for' the state, rejecting all other bids. That, these sales were illegal and insufficient- to pass any title whatever is very clearly stated by the-learned justice writing the opinion in Turner v. Boyce, supra. He says:
' “ But these two deeds are also valueless as grants of any right or title to the land in them described, for the reason, that no sale in fact was made by the comptroller to the state of these lands *651at the time a pretended sale is referred to in them. The comptroller, at the tax sales of 1881 and 1885, did not in fact sell these lands, bnt followed the injunction of the law referred to (§ 66, chap. 402, Laws of 1881). respecting lands ‘ belonging to the state/ and refused to receive bids therefor. I do not think that the legislature ever supposed that anyone would be misled into the belief that a deed made in accordance with its injunctions in this section created a title in the state or mended any. It is only to lands already belonging to the state that the comptroller is authorized to refuse bids. To such lands the state needs no new or additional grant. If the state did not already own them, the state, to get title,, must compete with other bidders. . So, the intention of the legislature is apparent. It was merely intended to withdraw such lands from the^sale. Deeding to the state under such circumstances, while an authorized form, made such deeds only evidence that the state paid the tax because of previous ownership. Obviously, to give such deeds the character and force of independent grants would be to hold that the state is not prohibited by the Constitution from taking the property of the citizen without compensation or without due process of law. The owner of the land is deprived of his right to have his land go to the person who will take the smallest quantity and pay the tax, saving to himself the portion not required to pay the tax. As to the lands already owned by the state the provisions of this section harm no one, but as to lands not in fact owned by the state the state has no power to obtain title in this way, nor does this section presume to confer such power.”
The plaintiffs are entitled to judgment.
Judgment for plaintiffs.